IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-13-00411-CV

NANCY ANN SCOTT,
                                                                        Appellant
v.

HAMILTON COUNTY, HAMILTON ISD,
CITY OF HAMILTON, HAMILTON COUNTY
AND HAMILTON HOSPITAL DISTRICT, ET AL,
                                    Appellees



                                From the 220th District Court
                                  Hamilton County, Texas
                                  Trial Court No. TX02890


                                MEMORANDUM OPINION


      In five issues, appellant, Nancy Ann Scott a/k/a Anne; surnamed scott,

complains about a judgment entered in favor of appellees, Hamilton County, the

Hamilton Independent School District, and the Hamilton Hospital District, in a suit for

the recovery of delinquent ad valorem taxes. We affirm.1



      1   In light of our disposition, we dismiss all pending motions as moot.
                                            I.      BACKGROUND

       On June 6, 2013, appellees filed suit against appellant for the recovery of

delinquent ad valorem taxes under section 33.41 of the Tax Code. See TEX. TAX CODE

ANN. § 33.41 (West 2008). Appellees alleged that appellant had not paid taxes for tax

years 2010, 2011, and 2012 on two tracts of land that appellant had inherited. According

to appellees’ original petition, the aggregated amount of taxes owed by appellant was

$11,191.79. In response to appellees’ original petition, appellant filed a pro se “Counter

Suit” on July 5, 2013.2

       Thereafter, appellees filed an original answer, denying “each and every

allegation” contained in appellant’s “Counter Suit.”                Appellees also filed a first

amended petition, which, among other things, recalculated the aggregated amount of

taxes owed by appellant to be $11,777.61.              Appellant responded to appellees’ first

amended petition by filing a pro se “Counter Suit[,] Plaintiff’s Plea[,] and Original

Answer” the day before trial. Included in appellant’s filing was a general denial and

requests for a jury trial and the “appointment of stand-by assistance of counsel.”3




       2  With regard to appellees’ original petition, appellant stated in her “Counter Suit” that “All
documents were received but not accepted.” Furthermore, in her testimony, appellant admitted that she
did receive service of appellees’ original petition.

       3   Appellant also asserted the following:

       Whereas the properties described in said suit are ministerial/congregational in nature,
       and said Congregation is by faith, doctrine, belief[,] and practice unincorporated, that
       being a form of modern idolatry which posits a dead thing as a “person” before the law,
       and;


Scott v. Hamilton County                                                                          Page 2
       On November 13, 2013, the trial court held a docket call at which appellant

announced, without any objection, that she was ready to proceed to trial. Later that

morning, the case was called to trial, and appellant once again failed to object to

proceeding. In any event, appellant requested a jury trial, which the trial court denied

as untimely.

       At the conclusion of the evidence, the trial court entered a judgment in favor of

appellees for the amount of the delinquent ad valorem taxes. Appellant filed numerous

post-judgment motions in the trial court, including a request for findings of fact and

conclusions of law and an affidavit of indigence. In response to contests filed by the

court reporter and the Hamilton County District Clerk, the trial court conducted a

hearing on appellant’s affidavit of indigence and ultimately concluded that appellant

“is not indigent and the filed contests should be sustained.” Additionally, the trial

court entered findings of fact and conclusions of law in this matter.                     This appeal

followed.

                II.        APPELLANT’S COMPLAINTS ABOUT NOTICE AND SERVICE

       In her first and fourth issues, appellant contends that appellees did not properly

serve her with copies of appellees’ original and first amended petitions or provide her

proper notice of the November 13, 2013 hearing. At trial, appellant admitted receiving

notice of appellees’ June 6, 2013 original petition. She also acknowledged that she

answered the lawsuit in July and that she was given notice of the hearing that occurred


                Whereas the Plaintiff in Counter Suit is neither a tax-payer[,] nor resident or
       registered voter of the state of Texas, but rather is a Sovereign of the Land and a member
       in good standing of said Congregation . . . .

Scott v. Hamilton County                                                                            Page 3
on November 13, 2013.4 Furthermore, in her “Counter Suit,” appellant stated that, with

regard to appellees’ original petition, “[a]ll documents were received but not accepted.”

It is also noteworthy that appellant responded to each of appellees’ filings—a fact that

belies her argument about lack of notice. Other than unsupported assertions made in

her appellate brief, there is no evidence in the record demonstrating that appellant’s

first issue has any merit.           Moreover, given the fact that appellant attended the

November 13, 2013 hearing and did not object to lack of notice at the time, any

complaint about service is waived. See TEX. R. APP. P. 33.1(a); see also Stallworth v.

Stallworth, 201 S.W.3d 338, 346 (Tex. App.—Dallas 2006, no pet.) (explaining that a party

waives any complaint of error resulting from a trial court’s failure to afford proper

notice under rule 245 by proceeding to trial and not objecting to lack of notice); Custom-

Crete, Inc. v. K-Bar Servs., 82 S.W.3d 655, 658 (Tex. App.—San Antonio 2002, no pet.)

(“Error resulting from a . . . failure to provide parties proper notice . . . is waived if a


       4   In fact, the following exchange occurred at the November 13, 2013 hearing:

       [Counsel for appellees]:           Mrs. Scott, this lawsuit was filed in June of 2013. You
                                          did receive a service of the lawsuit?

       [Appellant]:                       Yes, I did.

       Q:                                 And you did, in fact, answer the suit in July; is that
                                          correct?

       A:                                 Yes.

       Q:                                 Okay. So you were—and you were given notice,
                                          obviously, of the hearing today because you are
                                          appearing.

       A:                                 Well, yes, I—I—


Scott v. Hamilton County                                                                            Page 4
party proceeds to trial and fails to object to the lack of notice.”). We therefore overrule

appellant’s first and fourth issues.

                           III.   EXCLUSION OF WITNESS TESTIMONY

       In her second issue, appellant argues that the trial court improperly excluded the

testimony of her husband, Hank, and her son, Sam, because neither would affirm an

oath under the penalty of perjury.

       Determining whether to admit or exclude evidence lies within the trial court’s

sound discretion. Bay Area Healthcare Group, Ltd. v. McShane, 239 S.W.3d 231, 234 (Tex.

2007). A trial court exceeds its discretion if it acts in an arbitrary or unreasonable

manner or without reference to guiding rules or principles. See Bowie Mem’l Hosp. v.

Wright, 79 S.W.3d 48, 52 (Tex. 2002). When reviewing matters committed to the trial

court’s discretion, we may not substitute our own judgment for the trial court’s

judgment. Id. We must uphold the trial court’s evidentiary ruling if there is any

legitimate basis for the ruling. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35,

43 (Tex. 1998); see Enbridge Pipelines (E. Tex.) L.P. v. Avinger Timber, LLC, 386 S.W.3d 256,

264 (Tex. 2012).

       Evidence is relevant, and therefore admissible, if it has any tendency to “make

the existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” TEX. R. EVID. 401, 402;

see Serv. Corp. Int’l v. Guerra, 348 S.W.3d 221, 237-38 (Tex. 2011).          To determine

relevancy, the trial court must look at the purpose for offering the evidence. Serv. Lloyds

Ins. Co. v. Martin, 855 S.W.2d 816, 822 (Tex. App.—Dallas 1993, no writ). There must be

Scott v. Hamilton County                                                               Page 5
some logical connection either directly or by inference between the fact offered and the

fact to be proved. Id.

       Here, appellee filed suit against appellant under section 33.41 of the Tax Code,

which authorizes the initiation of suit to collect delinquent taxes. See TEX. TAX CODE

ANN. § 33.41(a). Additionally, as stated below, section 42.09(a) of the Tax Code limits

the grounds upon which a property owner may protest a property tax:

   (a) Except as provided by Subsection (b) of this section, procedures
       prescribed by this title for adjudication of the grounds of protest
       authorized by this title are exclusive and a property owner may not raise
       any of those grounds:

           (1) in defense to a suit to enforce collection of delinquent taxes; or

           (2) as a basis of a claim for relief in a suit by the property owner to
               arrest or prevent the tax collection process or to obtain a refund of
               taxes paid.

Id. § 42.09(a) (West 2008). Furthermore, section 42.09(b) of the Tax Code outlines the

only affirmative defenses available to a person against whom a suit to collect a

delinquent property tax is filed. Id. § 42.09(b). Specifically, section 42.09(b) provides the

following:

       (b) A person against whom a suit to collect a delinquent property tax is
       filed may plead as an affirmative defense:

               (1) If the suit is to enforce personal liability for the tax, that the
                   defendant did not own the property on which the tax was
                   imposed on January 1 of the year for which the tax was
                   imposed; or

               (2) If the suit is to foreclose a lien securing the payment of a tax on
                   real property, that the property was not located within the
                   boundaries of the taxing unit seeking to foreclose the lien on
                   January 1 of the year for which the tax was imposed.

Scott v. Hamilton County                                                                 Page 6
Id.

       With respect to Hank, the record demonstrates that appellant sought to offer his

testimony to prove that the properties were used for educational and religious purposes

and, thus, were not subject to taxation.      However, appellant’s contention that the

properties were used for educational and religious purposes does not fall within the

purview of section 42.09(b) of the Tax Code. See id. Accordingly, Hank’s testimony

about the usage of the properties is irrelevant and, therefore, inadmissible. See TEX. R.

EVID. 401, 402; TEX. TAX CODE ANN. § 42.09(b); see also City of Shenandoah v. Jimmy

Swaggart Evangelistic Ass’n, 785 S.W.2d 899, 903 (Tex. App.—Beaumont 1990, writ

denied) (“We hold that the trial court was without jurisdiction to permit appellee [tax

payer] to raise any defense or ground of protest [including the religious tax exemption]

contrary to those permitted in Sec. 42.09.”) (citing Appraisal Review Bd. v. Int’l Church of

the Foursquare Gospel, 719 S.W.2d 160, 160 (Tex. 1986) (per curiam); Bullock v. Amoco Prod.

Co., 608 S.W.2d 899, 901 (Tex. 1980)); Martin, 855 S.W.2d at 822. And because we must

uphold the trial court’s evidentiary ruling if there is any legitimate basis for the ruling,

we cannot say that the trial court abused its discretion in excluding Hank’s testimony.

See Avinger Timber, LLC, 386 S.W.3d at 264; Malone, 972 S.W.2d at 43; see also McShane,
239 S.W.3d at 234; Wright, 79 S.W.3d at 52.

       Apparently, appellant sought to proffer Sam’s testimony at the hearing on the

contests filed in response to appellant’s affidavit of indigence. However, we do not

have a transcript from this hearing. In any event, the docketing statement indicates that


Scott v. Hamilton County                                                              Page 7
appellant testified, but Sam was not allowed to testify because he refused to testify

under penalty of perjury. But, without a transcript of the hearing to provide context,

we cannot say that the trial court abused its discretion in excluding Sam’s testimony at

the hearing on appellant’s indigence. See McShane, 239 S.W.3d at 234; see also Wright, 79
S.W.3d at 52. As such, we overrule appellant’s second issue.

                               IV.    ASSISTANCE OF COUNSEL

       In her third issue, appellant complains that the trial court’s denial of her request

for assistance of counsel at the November 13, 2013 hearing amounted to a due-process

violation. Appellant does not cite any relevant authority in support of this issue. See

TEX. R. APP. P. 38.1(i). Nevertheless, based on our review of the record, we conclude

that appellant’s complaint in this issue is without merit.

       On appeal, appellant argues that the trial court improperly rejected her request

to allow Hank, her husband, to act as her “assistance of counsel.” “Texas law prohibits

unlicensed persons from practicing law without a license.”          Drew v. Unauthorized

Practice of Law Comm’n, 970 S.W.2d 152, 153 (Tex. App.—Austin 1998, pet. denied)

(citing TEX. GOV’T CODE ANN. §§ 83.001-.006 (West 2013)). In describing the practice of

law, the Texas Supreme Court has explained:

       [T]he practice of law embraces the preparation of pleadings and other
       papers incident to actions of special proceedings and the management of
       the actions and proceedings on behalf of clients before judges in courts as
       well as services rendered out of court, including the giving of advice or
       the rendering of any service requiring the use of legal skill or knowledge,
       such as preparing a will, contract, or other instrument, the legal effect of
       which under the facts and conclusions involved must be carefully
       determined. This definition is not exclusive and does not deprive the
       judicial branch of the power and authority both under this Act and the

Scott v. Hamilton County                                                              Page 8
         adjudicated cases to determine whether other services and acts not
         enumerated in this Act may constitute the practice of law.

Unauthorized Practice Comm. of the State Bar of Tex. v. Cortez, 692 S.W.2d 47, 49 (Tex.

1985).

         In a case similar to the one at bar, the First Court of Appeals considered whether

a mother, who was not licensed to practice law, could represent her son in an original

proceeding. Magaha v. Holmes, 886 S.W.2d 447, 448 (Tex. App.—Houston [1st Dist.]

1994, orig. proceeding) (per curiam). In concluding that she could not, the First Court of

Appeals noted:

         Courts have the inherent power to inquire into the qualifications of those
         persons practicing law therein. This power is essential to the fair
         administration of justice and an orderly discharge of the judicial function.
         With this in mind, we note that the relator is represented in this
         mandamus proceeding by his mother, Elissa Magaha, whom the relator
         has designated his authorized representative. She is not an attorney (and
         does not hold herself out to be). . . .

                  In representing the relator, Elissa Magaha is engaged in the
         practice of law as our legislature has defined that term. . . . Because she is
         not a member of the state bar and does not fit within the categories of
         persons for whom the supreme court may promulgate rules allowing a
         limited practice of law, she is not authorized to represent the relator.

Id. (internal citations and quotations omitted).

         Here, the record reveals that Hank is not named as a party to this matter, nor is

he a licensed attorney.5 Given this, we cannot say that the trial court erred in denying


         5Contrary to Hank’s contention in the trial court that the properties are community property, it
was argued that appellant inherited the properties in question as her separate property. See TEX. FAM.
CODE ANN. § 3.001 (West 2006) (providing that a spouse’s separate property consists of property owned
or claimed by the spouse before marriage and property acquired during the marriage by gift, devise, or
descent); see also Hinton v. Burns, 433 S.W.3d 189, 197 (Tex. App.—Dallas 2014, no pet.).


Scott v. Hamilton County                                                                          Page 9
Hank’s request to provide appellant “assistance of counsel.” See Cortez, 692 S.W.2d at

49; see also Drew, 970 S.W.2d at 153; Magaha, 886 S.W.2d at 448. As such, we overrule

appellant’s third issue.6

        V.      BILL FOR FEES AND A COPY OF THE TRIAL COURT’S FINDINGS OF FACT AND
                                       CONCLUSIONS OF LAW

        In her fifth issue, appellant asserts that the trial court abused its discretion in

denying her a bill for fees and a copy of the clerk’s record paid for on appeal and of the

trial court’s findings of fact and conclusions of law.                     However, in her reply brief,

appellant admits that she received a copy of the clerk’s record from this Court free of

charge, even though the trial court had previously determined that appellant is not

indigent. Furthermore, appellant’s complaint in this issue is undermined by the fact

that she attached numerous excerpts from the clerk’s record to her “Preliminary

Appellant’s Brief.” Among the attachments is the trial court’s findings of fact and

conclusions of law. Based on the foregoing, we conclude that appellant’s complaints

about the clerk’s record and the trial court’s findings of fact and conclusions of law lack

merit. And because appellant was provided a copy of the clerk’s record by this Court




        6 Appellant also appears to challenge the trial court’s denial of her request for a jury trial, which
was made on the day of trial. However, as noted in its conclusions of law, the trial court denied
appellant’s jury request as untimely. Indeed, appellant first asserted her right to a jury trial in her
“Counter Suit[,] Plaintiff’s Plea[,] and Original Answer,” which was filed the day before the November
13, 2013 hearing. Pursuant to Texas Rule of Civil Procedure 216(a), appellant’s request was untimely. See
TEX. R. CIV. P. 216(a) (“No jury trial shall be had in any civil suit, unless a written request for a jury trial is
filed with the clerk of the court a reasonable time before the date set for trial of the cause on the non-jury
docket, but not less than thirty days in advance.”). Furthermore, in her brief, appellant has not cited any
relevant authority in support of her complaint about the trial court’s denial of her jury request. See TEX.
R. APP. P. 38.1(i). Accordingly, we conclude that this complaint lacks merit.

Scott v. Hamilton County                                                                                  Page 10
free of charge, we fail to see appellant’s need for a bill for fees for the clerk’s record.

Accordingly, we overrule appellant’s fifth issue.

                                    VI.    CONCLUSION

       Having overruled all of appellant’s issues on appeal, we affirm the judgment of

the trial court. Absent a specific exemption, the Clerk of the Court must collect filing

fees at the time a document is presented for filing. Id. at R. 12.1(b); Appendix to Tex. R.

App. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208,

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.



                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed October 16, 2014
[CV06]




Scott v. Hamilton County                                                            Page 11